Citation Nr: 0507181	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-01 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 
1997 for service connection for allergic rhinitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for allergic rhinitis.

3.  Entitlement to a rating for allergic rhinitis separate 
from that assigned for service-connected chronic sinusitis.

4.  Entitlement to an effective date earlier than October 7, 
1996 for the assignment of a 60 percent rating for 
service-connected asthma with a history of emphysema.

5.  Entitlement to an effective date earlier than January 19, 
2000 for the assignment of a 100 percent rating for 
service-connected asthma with history of emphysema and 
supraventricular tachycardia.




REPRESENTATION

Veteran represented by:	Edward A. Zimmerman, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel


INTRODUCTION

The veteran served on active duty from January to July 1991 
and from February to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1997 and September 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  In the June 1997 rating decision, 
the RO implemented an August 1996 decision of the Board which 
granted service connection for asthma and sinusitis by 
assigning disability ratings for those disorders.  The 
veteran appealed the initial rating assigned for asthma, and 
during the course of the appeal the RO granted increased or 
"staged" ratings for asthma.  The veteran appealed the 
effective dates assigned for those increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In the September 1997 rating decision, the RO granted service 
connection for allergic rhinitis.  The veteran has appealed 
the effective date assigned for the award of service 
connection for that disorder, the initial rating assigned for 
that disorder, and the RO's having rated the disorder with 
service-connected sinusitis rather than having assigned a 
separate rating for the allergic rhinitis.

The veteran has also appealed ratings disability ratings 
assigned for various periods of time for the veteran's 
service-connected asthma with history of emphysema and 
supraventricular tachycardia.  

A hearing before the Board was held on September 13, 2004, in 
Washington, D.C.  A transcript of the hearing is in the 
claims folder.

During the September 2004 hearing, the veteran through 
counsel appeared to raise the issue of his entitlement to 
service connection for a psychiatric disability secondary to 
the service-connected physical ailments.  See the September 
13, 2004 hearing transcript, page 32.  That issue is referred 
to the RO for appropriate action. 


FINDINGS OF FACT

1.  In an August 1996 decision, the Board decided an appeal 
as to the veteran's claim for service connection for a 
respiratory disorder, granting service connection for asthma 
and sinusitis.  Implicit in the Board's decision was a denial 
of the veteran's claim of entitlement to service connection 
for allergic rhinitis.

2.  The earliest date of receipt by the RO of a communication 
from the veteran which may be construed as indicating an 
intent on his part to reopen the previously-denied claim for 
service connection for allergic rhinitis was October 18, 
1996.

3.  The medical evidence of record indicates that the 
service-connected allergic rhinitis has not been manifested 
by polyps at any time from the effective date of service 
connection, October 18, 1996.

4.  Bacterial rhinitis and/or rhinoscleroma have never been 
diagnosed.
 
5.  The criteria in the VA Schedule for Rating Disabilities 
for evaluating respiratory disabilities were amended, 
effective October 7, 1996.  The new criteria for evaluating 
sinusitis differ significantly from the criteria, effective 
the same date, for evaluating allergic rhinitis.

6.  Prior to October 7, 1996, veteran's service-connected 
asthma with history of emphysema was manifested by no more 
than a moderate degree of disability.

7.  The medical evidence of record indicates that the 
veteran's asthma has been  treated by intermittent courses of 
systemic corticosteroids, but that the condition did not 
require "high dose" corticosteroids.

8.  Clinical findings made in connection with a February 17, 
2000, VA echocardiogram included moderate right ventricular 
enlargement.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date for service 
connection for allergic rhinitis, October 18, 1996, have been 
met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a), (c), 3.400(r) (2004).

2.  The criteria for an initial or "staged" rating in 
excess of 10 percent for allergic rhinitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2004); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

3.  From the effective date for service connection for 
allergic rhinitis of October 18, 1996 forward, the veteran's 
service-connected allergic rhinitis should be assigned a 
separate rating under Diagnostic Code 6522.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2004).  

4.  The criteria for an effective date earlier than October 
7, 1996 for the assignment of a 60 percent rating for 
service-connected asthma with a history of emphysema have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996 & 2004).

5.  The criteria for an effective date earlier than January 
19, 2000 for the assignment of a 100 percent rating for 
service-connected asthma with history of emphysema and 
supraventricular tachycardia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6603 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an effective date earlier than June 30, 
1997 for service connection for allergic rhinitis and to have 
a disability rating higher than 10 percent assigned therefor.  
He also seeks to have his service-connected chronic sinusitis 
and allergic rhinitis, which have recently been rated as one 
entity, once again separately rated.    

The veteran's service-connected asthma with history of 
emphysema and supraventricular tachycardia have also recently 
been rated as one entity.  The veteran does not contend that 
separate ratings should be assigned.  He seeks an effective 
date earlier than October 7, 1996 for the assignment of a 60 
percent disability rating for service-connected asthma with 
history of emphysema.  He also seeks an effective date 
earlier than January 19, 2000 for the assignment of a 
100 percent disability rating for service-connected asthma 
with tachycardia.  

The VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 and is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  The VCAA eliminated 
the former requirement in the law that a claimant submit a 
well grounded claim before being afforded assistance in the 
claim's development by VA.  The VCAA also clarified the 
obligations of VA with respect to the duty to notify 
claimants what information or evidence is needed to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, because the VCAA was enacted several years after the 
initial adjudications of the claims in 1997, it was 
impossible in this case to provide notice of the VCAA prior 
to those adjudications.  VA's General Counsel has held that 
the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2004).   

Under the VCAA, VA has a duty to give notice of the 
information and evidence necessary to substantiate a claim 
when it has received a complete or substantially complete 
application.  As part of that notice, VA must indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

VA General Counsel has held that, in cases such as this one, 
where VA receives a notice of disagreement (NOD) that raises 
a new issue-different from the one for which the claim was 
filed--the law requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but VA is not required to provide notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  VAOPGCPREC 8-03 (Dec. 22, 2003).  

In this case, the original claims were for service 
connection, those claims were granted, and the veteran's NODs 
pertained to new, so-called "downstream" issues,  i.e., the 
initial ratings assigned for the service-connected 
disabilities and the effective dates assigned.  It is in 
cases like this one, in which "downstream" issues are 
involved, that the General Counsel has held that the proper 
course of action is to issue an SOC, not a VCAA notice 
letter.  The SOC serves to inform the claimant not only of 
the information and evidence relied on in determining the 
ratings and effective dates assigned but also of the 
pertinent regulations relevant to the decisions made. Thus, 
under the operative opinion of VA General Counsel a specific 
VCAA letter did not need to be issued in this case. 

Moreover, the claims on appeal in this case, with the 
possible exception of the claim of entitlement to an 
increased initial rating for rhinitis, involve consideration 
of matters such as the propriety of rating certain 
disabilities together and the level of disability which was 
extant during a particular time in the past.  As such, the 
appeal concerns the interpretation of medical evidence 
already of record, that pertains to the time period involved, 
and does not concern obtaining new evidence.  Likewise, the 
effective date issues appealed involve legal questions about 
when a claim was filed, when rating criteria was amended, or 
when it was first ascertainable that an increase in 
disability occurred-all matters involving past action, 
rather than the submission of new evidence to support the 
assignment of a particular date.  

In addition, the veteran and his attorney were informed in 
the SOCs and supplemental statements of the case (SSOCs) of 
the laws and regulations relevant to the issues on appeal.  
They have responded with detailed arguments, with citations 
to provisions of the law and reference to evidence of record, 
regarding the issues on appeal.  In addition to numerous 
submissions previously of record, the veteran and his 
attorney presented extensive testimony at a personal hearing 
in September 2004.  The veteran's attorney indicated that 
there was no additional evidence available.  See the 
September 13, 2004 hearing transcript, page 34].  
Subsequently, the veteran's attorney submitted a lengthy 
brief to the Board dated October 21, 2004.  Under "Tab C" 
of that brief, entitled "Medical records supporting 
veteran'[s] claims" were many pages of medical evidence, 
which were already of record.  

In short, it is clear that the veteran and his attorney have 
been informed of what is required of them and what is 
required of VA.  There is no indication that any pertinent 
evidence exists which is not already contained in the lengthy 
record on appeal.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied and that remand of this case for any further 
notification would serve no useful purpose.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), for the holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim]; see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided)]
The Board will move on to a discussion of the issues on 
appeal.  

Factual background

The history of this case is long and complex.  Relevant facts 
and procedural history will be discussed where appropriate 
below.  The Board believes, however, that it is necessary to 
provide a brief overview of the case. 

Service connection was granted for chronic sinusitis, and a 
50 percent disability rating was assigned from June 30, 1997 
to June 1, 2004.  Allergic rhinitis was separately service 
connected, and a 10 percent disability rating was assigned 
for the same dates.  Effective June 1, 2004, the two 
disabilities were combined into one service-connected 
disability, and a 50 percent disability rating was assigned.  

Service connection was granted for asthma, and a 30 percent 
disability rating was assigned from July 2, 1991 (the day 
after the veteran left active duty) to October 6, 1997.   A 
60 percent disability rating was assigned from October 7, 
1996 to January 19, 2000.  Service connection was granted for 
tachycardia, and a 30 percent disability rating was assigned 
from July 11, 1997 to January 19, 2000.  The two disabilities 
were combined into one service-connected disability, and a 
100 percent disability rating was assigned, effective from 
January 19, 2000.      

In the interest of clarity and economy, the Board will 
separately address various issues arising from the two 
combined disabilities, starting with the asthma and allergic 
rhinitis.  

1.  Entitlement to an effective date earlier than June 30, 
1997 for service connection for allergic rhinitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for allergic rhinitis.

3.  Entitlement to a rating for allergic rhinitis separate 
from that assigned for service-connected chronic sinusitis.

The veteran claims (1) entitlement to an effective date 
earlier than June 30, 1997, for service connection for 
allergic rhinitis, specifically, July 1, 1991.  He also 
claims (2) entitlement to an initial rating in excess of 10 
percent for allergic rhinitis.  Finally, he claims (3) 
entitlement to a rating for allergic rhinitis separate from 
that assigned for service-connected chronic sinusitis at all 
times from the effective date of service connection for 
allergic rhinitis.  

Effective date

The veteran's contentions

With regard to his effective date claim, the veteran contends 
that he is entitled to an effective date for service 
connection for allergic rhinitis of July 1, 1991, which is 
the date that he was discharged from the period of active 
duty from January to July 1991.  [The Board observes in 
passing that the earliest possible date for service 
connection would be the day following separation from active 
service, in this case July 2, 1991.  See 38 C.F.R. 
§ 3.400(b)(2) (2004).]  He so contends for the three reasons 
or combination of reasons enumerated below, as set forth in 
statements and letters dated in October 1996; July 1997; 
August 1998; September 1999; January 2000; October 2000; 
April and August 2001; March and August 2004; and October 
2004; and in hearing testimony before the RO in January 2000 
and before the Board in September 2004.  

First, the veteran contends that, in January 1993, he 
submitted a claim for service connection either for a 
respiratory disorder in general, which by its nature included 
a claim for allergic rhinitis, or that he submitted a claim 
for service connection for allergic rhinitis specifically.  
[In a January 2000 statement attached to a VA Form 9, he 
stated on page 2 that a claim for "allergic rhinitis" was 
filed on January 20, 1993, and on page 3 that he filed a 
claim for "respiratory conditions" on January 3, 1993.

Second, he contends that, because a claim for service 
connection for allergic rhinitis was filed in January 1993, 
within two years of his discharge from service in July 1991, 
and because he served in the Persian Gulf War, he is entitled 
to an effective date for an award of service connection back 
to the date of his discharge from service, i.e., from July 1, 
1991.  For example, on page 3 of the August 2001 letter, he 
stated, "As a Gulf War claim brought within two years of 
discharge, it related back to July 1, 1991."  On page 2 of 
the September 1999 statement, he cited to the Veterans 
Benefits Improvement Act of 1994, Public Law 103-446, in 
support of this argument.

Third, he argues that, although the Board adjudicated his 
appeal of the denial of a claim for service connection for a 
respiratory disorder in August 1996, at which time the Board 
awarded service connection for sinusitis and asthma, his 
purported claim for service connection for allergic rhinitis 
"remained open".  In this regard, in an October 1996 letter 
to the RO, the veteran stated that he wanted "to know why 
Bronchitis and Rhinitis were not sent forward from [the 
Louisville RO to the Board's] attention."  He alleged that 
"they were specifically excluded from conditions at issue in 
the [July 1996 hearing before the Board]."

In September 1999, he argued "that the rhinitis claim filed 
within two years of discharge in 1991 is still open."  
Concerning this, he noted that, in a June 1995 rating 
decision, the RO adjudicated an issue of service connection 
for a "condition, including undiagnosed illness, causing 
respiratory and/or pulmonary impairment, including 
asthma/bronchitis, sinusitis," and denied this claim.  On 
the last page of the rating decision, where VA lists 
disorders for which service connection has been denied, the 
RO listed "respiratory/pulmonary impairment, asthma and/or 
bronchitis, and sinusitis/rhinitis."  See June 1995 rating 
decision (emphasis added).  

In his September 1999 statement, the veteran argued that the 
respiratory/pulmonary condition denied by the RO in June 1995 
consisted of three elements, asthma, bronchitis, and 
"sinusitis/rhinitis".  He argued that the July 1995 
notification letter which accompanied the June 1995 rating 
decision did not mention rhinitis, and that therefore "it 
did not notify [the veteran] of any final ruling on his 
condition of rhinitis."  He then argued that, because of the 
lack of notification specifically about rhinitis, the rating 
decision was not a final decision as to that claim.  He also 
noted that the July 1995 supplemental statement of the case, 
like the rating decision, identified the issue on appeal 
reference to "rhinitis", and he argued that the 
supplemental statement of the case framed the issues before 
the Board on appeal in August 1996 and limited those issues 
to sinusitis and asthma.  He therefore contended that the 
issue or claim for service connection for rhinitis remained 
open despite the Board's August 1996 decision.  

In a letter received by the RO in October 2000, the veteran 
contended that a VA Form 9 substantive appeal--received by 
the RO on July 11, 1996, in which he appealed all decisions 
as to which he was notified by letter dated July 6, 1995, 
including the denial of service connection for "rhinitis"--
was a timely NOD as to the June 1995 rating decision under VA 
rules regarding the computation of time limits for filing an 
NOD.  See 38 C.F.R. §§ 20.302, 20.305; see also 38 C.F.R. 
§ 3.110.  He also argued that a VA 646 submitted on November 
30, 1995, could be construed as a timely NOD with the June 
1995 rating decision because it mentioned a respiratory 
disorder and allergic rhinitis is a respiratory disorder.  He 
then stated that "this delineation of 'respiratory disorder' 
as an issue for appeal was sufficient to preserve the 
claimant's right to have the [Board] review and decide his 
entitlement to a disability rating for rhinitis."  Noting 
that the July 1995 supplemental statement of the case 
mentioned rhinitis, he stated, "it is hard to understand how 
VA could now rule that rhinitis did not continue to be part 
of the appeal to the [Board]."  

Thus, although through the latter sentence the veteran 
appeared to argue that a claim for rhinitis was a part of the 
appeal to the Board in 1996, he has also argued that rhinitis 
"was never ruled on in the initial claim" and "remained 
open since the initial filing."  See the October 2000 
letter, page 3.

The veteran's contentions will be addressed in the Board's 
analysis immediately following.


Analysis

With regard to the first point made by the veteran-that he 
filed a claim for allergic rhinitis either on January 3, 
1993, or January 20, 1993, the Board notes that there is no 
document in the claims file either dated January 3, 1993, or 
received by VA on that date.  On January 20, 1993, the RO 
received a statement from the veteran in which he enclosed a 
letter, dated January 6, 1992, from his brother, a nurse 
practitioner, to a doctor at a VA medical center (VAMC).  The 
veteran stated that the letter "contains a short summary of 
my asthma treatment."  At the time, the veteran's original 
claim for service connection for asthma, which he had filed 
in May 1992, was before the RO.  The veteran did not mention 
allergic rhinitis in his January 1993 statement.  The 
veteran's brother stated that he had spoken to the veteran by 
telephone in January 1991, while the veteran was on active 
duty, and from a description of the veteran's symptoms, had 
made a provisional diagnosis of asthma exacerbated by 
allergic rhinitis and fatigue.

VA is obligated to consider all issues reasonably inferred 
from the evidence of record.  See Douglas v. Derwinski, 2 
Vet. App. 103, 109 (1992).  However, for reasons expressed 
immediately below, the Board does not interpret the veteran's 
submission in January 1993 as anything other than evidence in 
support of his then-pending claim of entitlement to service 
connection for asthma.  

Although the veteran's brother's statement in January 1993, 
which the veteran submitted in connection with his original 
claim for service connection for asthma, mentioned treatment 
for allergic rhinitis, this in itself is not a claim for 
service connection for allergic rhinitis.  The veteran did 
not indicate an intent to apply for benefits for allergic 
rhinitis.  Concerning this, the Board notes that, in order to 
be eligible for benefits, a veteran must file a claim for 
those benefits.  See 38 U.S.C.A. § 5101.  A claim is "a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit."  38 C.F.R. § 3.1(p).  "Any 
communication or action indicating an intent to apply for one 
or more benefits . . .. may be considered an informal claim.  
Such informal claim must identify the benefit sought."  
38 C.F.R. § 3.155(a); see also Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Dunson v. Brown, 4 Vet. App. 327, 329-30 
(1993).  

To constitute an informal claim for a benefit, a 
communication or action must indicate an intent on the part 
of the claimant to apply for the benefit and must identify 
the benefit sought.  38 C.F.R. § 3.155; Brannon, 12 Vet. App. 
at 34-35 (indicating that, the mere presence of medical 
evidence showing a disability does not establish an intent on 
the part of the veteran to seek service connection for that 
disability).  On January 20, 1993, the veteran did not 
indicate an intent to apply for service connection for 
allergic rhinitis.  Thus, the Board concludes that no claim 
for service connection for allergic rhinitis was filed in 
January 1993.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA is not held to a standard of 
prognostication when determining what issues are presented.  
See Talbert v. Brown, 7 Vet. App. 352, 356-57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994): "there must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the issue". 
[These cases involve the Board, not an RO, but it is clear 
that the reasoning employed by the Court applies to all 
levels within VA.  The January 1993 submission from the 
veteran on its face related to his claim of entitlement to 
service connection for asthma, and there is noting in that 
submission, including the reference to allergic rhinitis in 
the brother's statement, which would lead a reasonable person 
to conclude that service connection was being sought for that 
disability.

Moreover, no claim for service connection for allergic 
rhinitis was filed by July 1, 1993, or within two years 
following the veteran's discharge from service, and therefore 
the veteran's second argument, that because such a claim was 
filed within that particular time period he deserves an 
effective date of July 1, 1991, is moot.  

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
The veteran's contention that the effective date for an award 
of service connection for a Gulf War veteran arising from a 
claim filed within the first two years after his discharge 
must be the date of discharge is not supported by the 
Veterans Benefits Improvement Act of 1994, Public Law 103-
446.  

Regarding this legislation, the Board notes that, on November 
2, 1994, Congress enacted the "Persian Gulf War Veterans' 
Benefits Act," which was Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code, authorizing VA to compensate any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  In 
establishing the presumptive period, VA was to review any 
credible scientific or medical evidence, the historical 
treatment afforded other diseases for which service 
connection is presumed, and other pertinent circumstances 
regarding the experience of Persian Gulf veterans.  
38 U.S.C.A. § 1117, Note (West 2002).

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding section 3.317 to VA regulations 
which, among other things, established the presumptive period 
for service connection.  In this original version of 
section 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  38 C.F.R. § 3.317(a)(1)(i) (1995).  
[Since then, the presumptive period has been extended to 
December 31, 2006.  38 C.F.R. § 3.317(a)(1)(i) (2004).  See, 
generally, 60 Fed. Reg. 6660 (February 3, 1995).]

The two-year presumptive period had nothing to do with the 
date of a claim and by extension the effective date to be 
assigned for service connection if such established.  
Instead, the assignment of effective dates for awards of VA 
compensation benefits are governed by section 5110, of Title 
38, United States Code.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Under these provisions, effective dates for awards 
of service connection and for ratings for VA compensation 
generally are determined in accordance with the date that a 
claim is received by VA.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Unless specifically provided otherwise, the 
effective date of an award of compensation based on an 
original claim shall be fixed in accordance with facts found 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  The 
implementing VA regulation provides that the effective date 
of an award of compensation based on an original claim will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(a).  The 
effective date for an award of service connection for a 
disability shall be the day following separation from active 
service or date entitlement arose if the claim was received 
within one year (not two years) after separation from 
service; otherwise, the effective date shall be date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).

In short, no claim for service connection for allergic 
rhinitis was received by VA within one year following the 
veteran's separation from service on July 1, 1991.  
[A claim for service connection for asthma was received in 
May 1992, the July 2, 1991 was assigned after service 
connection for asthma was granted.]  Thus, there is no basis 
for awarding July 2, 1991 as an effective date for service 
connection for allergic rhinitis based on any claim for 
service connection specifically for that disorder.  

The above discussion does not answer the question of when the 
veteran's initial claim of entitlement to service connection 
for rhinitis was filed.  The Board has carefully reviewed the 
record in order to so determine.  See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits]; see also EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) [VA must liberally construe all 
documents filed by a claimant in order to determine, or even 
to infer, what claims have been filed].

In October 1992, the RO received a letter from the veteran 
about asthma, at the end of which he noted that he had been 
treated at VA for probable "sinusitis, bronchitis, or 
pneumonia."  There was no mention in that letter of allergic 
rhinitis.  In December 1992, the RO received a statement from 
the veteran articulating his contentions why service 
connection should be granted for asthma.  There was no 
mention in his letter of allergic rhinitis.

In August 1993, the RO received a statement from the veteran 
in which he noted that he presently had a claim pending for 
service connection for asthma and that he wished "to expand 
that claim to include sinusitis and bronchitis."  In April 
1994, the RO received a statement from the veteran in which 
he noted that he had claims pending for service connection 
for asthma, sinusitis and bronchitis.    

Subsequently added to the record were medical treatment 
records, including records of treatment for allergic rhinitis 
in 1993 and in 1994.  In October 1994, the RO received a 
letter, submitted by the veteran and dated in June 1994, from 
a private doctor, Y.S.S., M.D., noting that the veteran was 
examined in May 1994 with a diagnosis of asthma, chronic 
bronchitis, and allergic rhinitis.

In a June 1995 rating decision, the RO denied service 
connection for a "condition, including undiagnosed illness, 
causing respiratory and/or pulmonary impairment, including 
asthma/bronchitis, sinusitis."  In the decision, the RO 
noted that some medical reports showed treatment for 
rhinitis.  In denying the claim, the RO noted that the legal 
provisions specific to undiagnosed illness from Persian Gulf 
duty were not applicable in this case because the veteran's 
respiratory system problems were "shown to result from known 
clinical diagnoses of asthma/bronchitis, sinusitis, and 
rhinitis."  On the last page of the rating decision, where 
VA lists disorders for which service connection has been 
denied, the RO listed "respiratory/pulmonary impairment, 
asthma and/or bronchitis, and sinusitis/rhinitis."  See June 
1995 rating decision (emphasis added).  The veteran was 
notified of this rating decision by letter dated July 6, 
1995, with a copy of the rating decision enclosed.  

On July 10, 1995, the RO issued a supplemental statement of 
the case in which the issue on appeal was phrased as 
"Service connection for condition, including undiagnosed 
illness, causing respiratory and/or pulmonary impairment, 
including asthma/bronchitis, sinusitis."  In July 1995, the 
RO received a statement from the veteran in response to the 
supplemental statement of the case.  He did not mention 
allergic rhinitis specifically in that statement.  In 
November 1995, the veteran's representative filed VA Form 1-
646, Statement of Accredited Representative in Appealed Case, 
in support of the veteran's appeal.  Allergic rhinitis was 
not mentioned specifically in this statement.

In February 1996, the veteran appointed the attorney who is 
presently representing him to represent him before VA.  In 
July 1996, the veteran testified at a hearing before the 
Board.  His attorney agreed at the hearing that the issue on 
appeal was entitlement to service connection for an 
undiagnosed condition causing respiratory and pulmonary 
impairment including asthma, bronchitis, and sinusitis.  
Allergic rhinitis was not mentioned or discussed specifically 
at any time during the hearing, either as part of or not as 
part of the appeal.  However, at the hearing, the veteran's 
attorney submitted written argument with attached documents, 
which included copies of medical reports showing treatment 
for, or assessment of, rhinitis.  See July 1996 Hearing 
Transcript at 2.  A copy of the June 1994 letter of the 
private physician, Dr. Y.S.S., who referred to a diagnosis of 
allergic rhinitis, was tabbed as "rhinitis" in the binder.  

After the hearing, on July 11, 1996, the RO received a 
substantive appeal, VA Form 9, dated July 8, 1996, in which 
the veteran stated, "I appeal all decisions made as to which 
I was notified by letter dated July 6, 1995, including the 
denial of service connection for all conditions for which I 
have made application for a determination of service 
connection and an award of compensation for disability 
including asthma, bronchial asthma, sinusitis, rhinitis, 
undiagnosed environmental respiratory condition, and PTSD."  
See July 1996 VA Form 9 (emphasis added).

In August 1996, the Board issued a decision on the issue of 
service connection for "a respiratory disorder" and granted 
service connection for asthma and sinusitis, concluding that 
these disorders, which preexisted service, were aggravated in 
service.  With regard to its limiting the award of service 
connection to these two specific respiratory disorders, the 
Board noted that service medical records showed that the 
veteran was treated in service for these two disorders and 
that medical records following service demonstrated the 
chronic nature of both the asthma and sinusitis.  The Board 
then stated, "Consequently, the Board concludes that service 
connection for the respiratory disorders referred to in [the] 
service medical records, specifically asthma and sinusitis, 
is warranted."  

The Board believes, based upon this procedural history, that 
the veteran submitted a claim of entitlement to service 
connection for allergic rhinitis via the letter of Dr. 
Y.S.S., M.D. which was received at the RO on October 20, 
1994.  The RO denied the claim (as part of a larger claim of 
entitlement o service connection for various respiratory 
disorders) in the June 1995 rating decision which 
specifically referred to rhinitis.  The veteran perfected an 
appeal as to that claim.  The July 1996 substantive appeal 
specifically referred to "rhinitis", as did the 
presentation of the veteran's attorney in connection with the 
Board hearing that same month.  

The veteran's third argument is that, although the Board 
adjudicated an appeal of the denial of a claim for service 
connection for a respiratory disorder in August 1996, at 
which time the Board awarded service connection for sinusitis 
and asthma, his claim for service connection for allergic 
rhinitis "remained open."  

The veteran appears to argue that a claim for service 
connection for allergic rhinitis was inherently a part of an 
issue of service connection for a respiratory condition which 
was by the RO in its June 1995 rating decision.  Indeed, he 
cannot argue otherwise, as his submissions in July 1996 make 
it clear that he considered the rhinitis claim to be part and 
parcel of the larger claim for service connection for a 
respiratory condition or conditions, including as due to 
undiagnosed illness.
Nonetheless, the veteran contends that the allergic rhinitis 
part of the claim was not adjudicated by the Board in August 
1996. 

For the following reasons, the Board disagrees with the 
argument that a claim for service connection for allergic 
rhinitis "remained open" after the August 1996 Board 
decision.

The claim for service connection for a respiratory disorder 
began with a claim for a specific respiratory disorder, i.e., 
asthma.  During the course of the appeal, statements made by 
the veteran indicated his intent to claim service connection 
for other respiratory disorders as well, including sinusitis, 
bronchitis, pneumonia, and finally allergic rhinitis, as well 
as to have his claim considered based on the Persian Gulf War 
regulations.  The RO appropriately responded to the veteran's 
requests for broader consideration by expanding the appeal to 
include consideration of service connection for a respiratory 
disorder in general and to include consideration of the claim 
under the special legislation enacted to assist Persian Gulf 
veterans.
This was in conformity to admonishments from the Court that 
claims not be adjudicated in a piecemeal fashion.  See Fugere 
v. Derwinski, 1 Vet. App. 103, 105 (1990) ["[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"].  The July 1995 clear was intended to cover any and 
all respiratory disorders.  The veteran and his counsel did 
not disagree with that approach, and indeed in July 1996 the 
veteran clearly indicated that the issue of service 
connection for rhinitis was encompassed in the appeal.

In its August 1996 decision, the Board considered the issue 
presented to it in general terms, as a claim for service 
connection for a respiratory disorder.  Under the broad 
rubric of "respiratory disorder", the Board considered the 
evidence pertinent to all respiratory disorders in deciding 
which ones, if any, deserved service connection.  The Board 
reviewed all the evidence of record and issued a decision 
granting service connection for two specific respiratory 
disorders, sinusitis and asthma.  The Board's decision made 
note of the fact that the only respiratory disabilities which 
were present during service were sinusitis and asthma.  
In so doing, the Board in effect denied service connection 
for any and all respiratory disorders other than sinusitis 
and asthma, including allergic rhinitis.  

If the veteran disagreed with any aspect of the Board's 
August 1996 decision, including the implicit denial of 
respiratory disorders other than sinusitis and asthma, 
including allergic rhinitis, his remedy was to appeal that 
decision to the Court.  
He did not do so, and the Board's August 1996 decision is 
final.  38 U.S.C.A. §§ 7102(a), 7103(a), 7104(a) (West 2002); 
38 C.F.R. § 20.1100 (2004).

In short, the Board's jurisdiction in August 1996, although 
arising from the initial appeal of the December 1992 RO 
rating decision which denied service connection for asthma, 
clearly encompassed service connection for any and all 
respiratory disorders considered by the RO and appealed by 
the veteran, specifically to include allergic rhinitis.  
Service connection for allergic rhinitis was clearly denied 
in the June 1995 RO rating decision, which as noted above 
referred to "rhinitis" on the rating decision codesheet.  
The June 1995 rating decision was formally incorporated into 
the appeal to the Board by means of a July 1995 supplemental 
statement of the case, and the veteran and his attorney 
acknowledged that rhinitis was part and parcel of the matter 
on appeal.  The VA Form 9 dated July 8, 1996 and under cover 
of a letter of the same date signed by the attorney's law 
clerk makes this clear, since he lists the following as being 
on appeal to the Board at that time: "asthma, bronchial 
asthma, sinusitis, rhinitis, undiagnosed respiratory 
condition, and PTSD."  [emphasis added]  

The denial of service connection for all respiratory 
disorders other than asthma and sinusitis by the June 1995 
rating decision was subsumed by the unappealed August 1996 
Board decision.  See 38 C.F.R. § 20.1104 (2004).  Thus, there 
is no "open" claim or "open" appeal as to the issue of the 
veteran's entitlement to service connection for allergic 
rhinitis because that matter was the subject of the Board's 
final decision in August 1996.  
  
With regard to the veteran's contention in an undated letter 
which was received by the RO in October 1996 that the issue 
of service connection for allergic rhinitis was specifically 
excluded from conditions at issue during the July 1996 Board 
hearing, there is no indication in the hearing transcript 
that such was in fact the case.  Moreover, the 
contemporaneous submission of the veteran's attorney, which 
included the October 1994 letter from Dr. Y.S.S., clearly 
marked "rhinitis", as well as the July 1996 VA Form 9 
submitted by the veteran through his attorney's office, make 
it clear that allergic rhinitis was specifically intended to 
be part of the appeal.
 
In summary, the veteran's claim of entitlement to service 
connection for allergic rhinitis was part and parcel of the 
appeal to the Board in August 1996 and was decided by the 
Board at that time.  It is clear from review of the Board's 
decision that it was intended to cover any and all claimed 
respiratory disorders.  It is equally clear that service 
connection was granted for asthma and sinusitis because those 
two disabilities "manifested and treated during the period 
of active duty."  [Board decision dated August 30, 1996, 
page 5.]  It was obvious from the decision that service 
connection was not being granted for any other respiratory 
condition.  The Board's decision was not appealed, and it is 
final.      

Determining that the August 1996 Board decision constituted a 
final decision as to the claim of entitlement to service 
connection for allergic rhinitis does not end the Board's 
inquiry.  The Board must review communications from or on 
behalf of the veteran between August 30, 1977, the date of 
the Board's decision, and June 30, 1997, the current 
effective date for service connection for allergic rhinitis, 
in order to determine whether  a claim was filed.  See 
Servello, supra.

The Board notes that on October 18, 1996, the RO received the 
undated letter from the veteran referred to above in which he 
argued primarily about what ratings he felt should be 
assigned under the VA Schedule for Rating Disabilities for 
his service-connected asthma and sinusitis.  At the end of 
the letter, however, he stated that VAMC and private 
treatment records "are very clear that I suffer from 
rhinitis."

The Board notes that the RO has assigned June 30, 1997 as the 
effective date for the award of service connection for 
allergic rhinitis.  However, a letter from the veteran which 
was received on that date stated nothing about allergic 
rhinitis and did not express an intent to apply for benefits 
for allergic rhinitis.  However, the October 18, 1996 letter 
may be construed as showing that the veteran wanted service 
connection for allergic rhinitis, although he mistakenly 
thought that the Board had not considered that disability 
when it considered service connection for a respiratory 
disorder in general.  Accordingly, the Board will construe 
the veteran's statements, received by the RO on October 18, 
1996, as an application to reopen the claim for service 
connection for allergic rhinitis, and the Board will grant an 
effective date of October 18, 1996, the date or receipt of 
the claim to reopen, for the award of service connection for 
allergic rhinitis.  See 38 C.F.R. § 3.400(r).

Additional comment

In so concluding, the Board notes that the circumstances in 
this case differ in many respects from those in Ephraim v. 
Brown, 82 F.3d 399, 401 (Fed. Cir. 1996)
In Ephraim, the United States Court of Appeals for the 
Federal Circuit held that a newly diagnosed disorder, whether 
or not medically related to a previously diagnosed disorder, 
cannot be considered the same claim when the newly diagnosed 
disorder had not been considered by adjudicators in a 
previous decision. 
Applied in the context of claims for service connection, 
Ephraim arguably stands for the proposition that where a 
claim for service connection for a general condition, (in 
that case, a psychiatric disorder) was denied in a final 
decision based on evidence that did not include a diagnosis 
of a specific condition (in that case,  PTSD), and the 
veteran later claims service connection for the specific 
condition, that is a new claim which is not subject to the 
reopening requirements contained in 38 U.S.C.A. § 5108.  Cf. 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997) [a new theory 
of causation does not amount to a new claim].  

However, the circumstances in this case differ from the 
situation in Ephraim because medical evidence of a diagnosis 
of allergic rhinitis was before the Board in August 1996 when 
it considered the claim for service connection for a 
respiratory disorder in general, and therefore the Board's 
August 1996 decision included consideration of service 
connection for allergic rhinitis.  Accordingly, in order to 
have VA consider again the issue of service connection for 
allergic rhinitis, the veteran was required to reopen his 
claim.  The Board has concluded here that his claim to reopen 
was received on October 18, 1996, and this is the earliest 
effective date which can be assigned under the law for 
service connection for allergic rhinitis granted by the RO in 
the September 1997 rating decision.  See 38 C.F.R. 
§ 3.400(r).

Entitlement to an initial rating in excess of 10 percent for 
allergic rhinitis

In a September 1997 rating decision, the RO granted service 
connection for  
allergic rhinitis, effective June 30, 1997 [as discussed 
above, the board has determined that the correct effective 
date is October 18, 1996].  The RO evaluated the condition in 
conjunction with service-connected chronic sinusitis because 
it considered the two conditions to be intertwined.  The 
veteran disagreed with the RO's decision.  In an April 1999 
rating decision, the RO granted a separate rating of 10 
percent for allergic rhinitis, effective from June 30, 1997.  
The veteran has appealed the assigned rating as well as the 
effective date of service connection [which has been 
discussed above].

[In a decision dated in March 2004, the RO proposed to again 
rate allergic rhinitis in conjunction with sinusitis, 
effective June 2004.  The RO issued a supplemental statement 
of the case regarding the issue of continued entitlement to a 
separate compensable evaluation for allergic rhinitis, 
thereby including that issue in the veteran's appeal.  The 
Board will address that issue below.]

Relevant law and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4.  The ratings are intended to compensate, as 
far as can practicably be determined, the average impairment 
of earning capacity resulting from such diseases and injuries 
and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In 
considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41.  

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  See Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The schedular criteria for rating respiratory disorders was 
amended effective October 7, 1996.  See 61 Fed. Reg. 46720-
46731 (1996). 38 C.F.R. 38 C.F.R. § 4.97
Because as discussed above the effective date for service 
connection for allergic rhinitis is October 18, 1996, the 
Board need only consider the rating criteria in effect from 
the time of the amendment, October 7, 1996, shortly before 
the date of the October 18, 1996, reopened claim.  These 
criteria are set forth under Diagnostic Code 6522 and provide 
a 10 percent rating for a condition without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  The highest, or 
30 percent rating, is provided for a condition "with 
polyps".  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2004).

The veteran's contentions

The veteran has contended in statements submitted in October 
2003, March 2004, August 2004, and October 2004 that the 
highest, or 30 percent rating, should be assigned because his 
allergic rhinitis includes, or is manifested by, polyps.  
Accompanying the October 2003 and October 2004 statements 
were two documents which the veteran contends support his 
argument that polyps are present and that the highest 
schedular rating should be therefore assigned under the 
rating criteria.  One document is a November 1995 VA 
maxillofacial CT scan, and the other is an August 1994 
outpatient record from a private clinic.  These records are 
discussed below.  

The veteran also contended in October 2004 that he should be 
assigned a 50 percent rating under the criteria for 
evaluating bacterial rhinitis [Diagnostic Code 6523].
Under that diagnostic code, as 50 percent rating is warranted 
for bacterial rhinitis with rhinoscleroma.  The veteran 
contends that the medical evidence of record, while not using 
the precise term "rhinoscleroma" nevertheless shows that 
the veteran has this condition. 

Factual background

In October 1992, the veteran was seen in a VA outpatient 
clinic and the assessment was sinusitis with a possible 
"component of allergic rhinitis."  No finding of polyps was 
noted on examination.  In February 1993, the veteran was seen 
at a VA allergy clinic and the assessment included rhinitis.  
No finding of polyps was noted on examination. 

In March 1993, the veteran was seen at a private clinic with 
primary concerns of asthma and sinus symptoms.  Examination 
revealed no evidence of nasal polyps.  The treatment plan 
included an ENT (ear, nose, and throat) evaluation for the 
veteran continued sinus problems because the doctor noted 
that the veteran "very well may have polyps, etc., as 
etiology of this."  In early July, the veteran was seen by 
Dr. L. L. at the clinic who decided to refer him to Dr. K. B. 
"because of his chronic sinusitis and the possibility of 
polyps."  Later in July 1993, the veteran was seen at the 
private clinic by Dr. K. B. for a chief complaint of 
recurrent sinusitis.  On examination, the doctor specifically 
noted that there were no polyps seen within the nose.  In 
August 1993, the veteran was seen again in the private 
clinic, and the doctor examined the nose with an anterior 
rhinoscopy.  There were no polyps seen within the nose.  In 
September and December 1993, the veteran was seen at the 
clinic by Dr. L. L. at which times HEENT (head, eyes, ear, 
nose and throat) examination was unremarkable.  In December 
1993, Dr. K. B. stated that there were no polyps seen within 
the nose.  In August 1994, the veteran was seen by Dr. L. L. 
who noted under "S" or "subjective" findings that he was 
being seen for, among other things, "his chronic sinusitis 
with polyps".  Objective findings on examination did not 
include a finding of polyps, and the assessment did not 
include polyps.  The plan included referring the veteran to 
an allergist.

In a letter, dated in November 1994, to Dr. L. L., W. E. W., 
M.D., a private allergist, noted a diagnosis of seasonal and 
perennial allergic rhinitis; this letter reflected no 
findings on Dr. W.'s examination of the nose of polyps.  Dr. 
W. also wrote letters to Dr. L. in February 1995, March 1996, 
March 1997, and December 1997.  These letters reflected no 
findings of polyps.

Records from the same private clinic referred to above, dated 
in November 1995, showed that the veteran was seen concerning 
chronic sinusitis by Dr. K. B. who did not note polyps among 
his examination findings.  Reports dated in 1996 reflected no 
findings of polyps.  A February 1997 ENT consultation showed 
no findings of polyps during examination of the nose with 
rigid telescope.  Reports dated from March to November 1997 
showed that the veteran was seen by J. C. M., M.D., regarding 
his recurrent sinusitis.  There was no mention of polyps in 
the nose or rhinitis in these reports.  In August 1998, Dr. 
L. L. noted that the veteran was "doing fairly well from the 
standpoint of his asthma and his allergies."

On a November 1995 VA Maxillofacial CT scan, the radiologist 
noted, among other things, "bilateral localized broad-based 
polypoid soft tissue densities involving the maxillary 
sinuses consistent with sinusitis and retention cysts."  
October 1997 and February 1999 VA examination reports 
included nasal examinations and reflected no evidence of 
polyps.  Similarly, April 1998 and March 1999 examination at 
the private clinic included nasal examinations by J. C. M., 
M.D. and reflected no evidence of polyps.  In April 1998, Dr. 
M. noted that the nose "looks quite good".  In March 1999, 
the veteran provided a history of having seen a VA examiner 
"who told him he thought he saw a polyp in the right nasal 
passage."  Dr. M. used a 30-degree telescope to examine the 
nasal passages and specifically noted on examination, "No 
polyps were identified."  On a February 2000 VA examination 
report, an HEENT examination was performed and the examiner 
noted a perforation of the nasal septum.  However, no finding 
of polyps was noted.

Analysis

As explained above, under Diagnostic Code 6522, a 30 percent 
disability rating is warranted for allergic rhinitis with 
polyps.  It is the Board's responsibility to determine 
whether such condition exists, or was approximated, currently 
or at any time since service connection was granted.  See 
Fenderson, supra. 

A careful review of the evidence of record indicates that no 
medical evidence has ever indicated the presence of polyps in 
association with the veteran's service-connected allergic 
rhinitis.  Polyps have consistently been ruled out on 
objective examination of the nasal passages including on 
telescopic examination.    

The two reports noted by veteran, the November 1995 VA 
Maxillofacial CT scan and the August 1994 outpatient record 
in which Dr. L. L. noted a subjective finding of "chronic 
sinusitis with polyps", indicated the presence of polyps in 
association with sinusitis [as noted elsewhere in this 
decision, sinusitis is also service connected].  
 
Moreover, even if the polyps were deemed to be associated 
with the allergic rhinitis rather than the sinusitis (which 
they were not) the records showing polyps are each dated 
considerably before the October 19, 1996 effective date of 
service connection for allergic rhinitis.  Disability ratings 
are assigned for current disability - i.e., evidence 
contemporaneous with the effective date for the award of 
service connection which shows the level of disability at 
that time and thereafter - and not disability which may have 
existed in the past before service connection was established 
but which no longer exists.  See Degmetich v. Brown, 104 F.3d 
1328 (1997) [affirming the interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes].  

Thus, the Board finds that, based on competent medical 
evidence of nasal examinations dating from 1996 through 
February 2000 which showed no polyps, the degree of 
disability manifested by the allergic rhinitis is properly 
compensated by the 10 percent disability rating which has 
previously been assigned.  The level of disability 
demonstrated on objective medical examination does not more 
nearly approximate the next higher level of disability which 
would call for the assignment of a 30 percent rating because 
polyps have not been shown to be present during the entire 
period.  

The Board additionally observes that the medical evidence 
does not suggest that there are other symptoms which should 
be considered.  Cf. Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme].  
The medical evidence does not indicate nasal blockage, and 
indeed Dr. M. stated that the nose "looks quite good". 

In short, for reasons stated above the level of disability 
demonstrated in the medical records warrants a 10 percent 
rating, and no more, under Diagnostic Code 6522. 
Because there is no evidence which indicates that the degree 
of disability increased or decreased during the appeal 
period, a "staged" rating is not for application in this 
case.  See Fenderson, 12 Vet. App. at 126.

The veteran through counsel has also contended that he should 
be assigned the 50 percent rating under the criteria for 
rating bacterial rhinitis, Diagnostic Code 6523.  In an 
October 2004 letter, his attorney claimed that medical 
evidence of record, while not using the precise term, 
"rhinoscleroma" or the precise terminology defining 
rhinoscleroma, nevertheless shows that the veteran has this 
condition.  
The attorney noted a definition of rhinoscleroma as a chronic 
inflammatory disease of the nasopharyngeal mucosa 
characterized by the formation of granulomas.  
The veteran's attorney set forth a definition of 
"granuloma" as "a mass or nodule of chronically inflamed 
tissue" and then contended that the veteran had 
rhinoscleroma because certain medical evidence showed 
abnormalities.  For example, a June 1997 CT scan showed 
mucosal thickening, opacification of multiple ethmoid air 
cells, a deviation of the nasal septum, and inflammatory 
changes.  The attorney concluded that the conditions 
described in these reports "demonstrate the presence of 
chronic infection comparable to that underlying the 
conditions of rhinoscleroma establishing the presence of 
bacterial rhinitis."

Rhinoscleroma is defined as "a chronic granulomatous process 
involving the nose, upper lip, mouth, and upper air 
passages".  See Stedman's Medical Dictionary 1545 (26th ed. 
1995).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

As has been noted at several points in the Board's decision 
above, the veteran has been diagnosed as having allergic 
rhinitis.  Bacterial rhinitis never been diagnosed in this 
case.  For this reason alone, the assignment of Diagnostic 
Code 6532 [bacterial rhinitis] rather than Diagnostic Code 
6522 [allergic rhinitis] cannot be justified.  Moreover, 
there is no medical evidence indicating that the veteran has 
rhinoscleroma.    

The veteran argues that he should be rated 50 percent under 
the criteria for bacterial rhinitis merely by relying on his 
own, or his attorney's, lay opinions as to medical matters.  
It is well established that those opinions are of no 
probative value.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran has had 
ample opportunity to secure and present competent medical 
evidence  which is support of his contentions (1) that he has 
bacterial, rather than allergic, rhinitis and (2) that such 
bacterial rhinitis includes rhinoscleroma.  Such evidence has 
not been forthcoming. 

In short, there is no medical evidence in this case to 
support the veteran's argument that a 50 percent rating is 
warranted for rhinoscleroma under Diagnostic Code 6523.
The Board concludes that the service-connected disability, 
allergic rhinitis, is appropriately rated under the criteria 
for that specific disorder, allergic rhinitis, under 
Diagnostic Code 6522.

For the foregoing reasons, the claim for a initial rating 
higher than 10 percent for allergic rhinitis is denied. 

Rating allergic rhinitis separately

In its June 1997 rating decision, the RO granted service 
connection for allergic rhinitis (designated as "respiratory 
allergy") and rated it with the already service-connected 
condition of chronic sinusitis, noting that the two 
conditions were "inextricably intertwined".  A 50 percent 
disability rating was assigned.  The veteran disagreed with 
the decision to rate the conditions together, and in an April 
1999 decision, the RO agreed with the veteran and rated the 
conditions separately, assigning a 10 percent rating for 
allergic rhinitis from June 30, 1997 [for the reasons noted 
in its decision above, the Board has concluded that an 
earlier effective date of October 18, 1996 for service 
connection for allergic rhinitis is warranted].  A separate 
50 percent rating was assigned for chronic sinusitis.  As 
discussed above, the RO has more recently rated the sinusitis 
and allergic rhinitis as one disability, assigning a 50 
percent rating effective from June 1, 2004.  This of course 
eliminated the separate 10 percent disability rating for the 
allergic rhinitis. 

After having considered the matter, the agrees with the 
veteran that the ratings for allergic rhinitis and sinusitis 
should be separate.

The Board observes that the criteria provided by the rating 
schedule for evaluating allergic rhinitis prior to the 
amendments effective October 7, 1996 were quite similar to 
the criteria provided for evaluating sinusitis.  Compare 
38 C.F.R. § 4.97, Diagnostic Codes 6501, 6513 (1996) with 
38 C.F.R. § 4.97, Diagnostic Code 6501, 6513 (2004).  Many of 
the symptoms described for rating each disorder overlapped or 
were the same.  Therefore, it may have been necessary in some 
cases to rate sinusitis and allergic rhinitis together prior 
to the October 1996 changes in order to avoid pyramiding-
i.e., rating the same symptoms twice under different 
diagnostic codes.  See 38 C.F.R. § 4.14 [the evaluation of 
the same disability under various diagnoses is to be avoided]

However, for ratings assigned for allergic rhinitis after 
October 7, 1996, which is the situation here, there is no 
reason to rate the disorders together because the new 
criteria for evaluating allergic rhinitis are now quite 
different from the criteria for rating sinusitis, taking into 
consideration different symptoms and manifestations.  
Thus, the Board believes that pyramiding is not a significant 
problem in this case.

Therefore, with respect to the first three issues on appeal, 
for reasons and bases stated above the Board concludes that, 
from the effective date for service connection for allergic 
rhinitis, October 18, 1996, forward, the veteran's allergic 
rhinitis should be assigned a separate 10 percent rating 
under Diagnostic Code 6522.  

4.  Entitlement to an effective date earlier than October 7, 
1996 for the assignment of a 60 percent rating for 
service-connected asthma with a history of emphysema.

5.  Entitlement to an effective date earlier than January 19, 
2000 for the assignment of a 100 percent rating for 
service-connected asthma with history of emphysema and 
supraventricular tachycardia.

Procedural history

In a June 1997 rating decision, the RO implemented the August 
1996 Board decision by granting service connection for asthma 
and assigning a 10 percent rating for that disorder, 
effective July 2, 1991.  

On July 11, 1997, the RO received a statement from the 
veteran in which he argued for a higher rating for asthma and 
in which he claimed service connection for emphysema and 
tachycardia.  In a September 1997 rating decision, the RO 
increased the rating for asthma to 30 percent, effective July 
2, 1991.  In a July 1998 rating decision, the RO granted 
service connection for tachycardia and assigned a 30 percent 
evaluation for that disorder, effective July 11, 1997.  In 
April 1999, the RO granted service connection for emphysema 
and rated it together with asthma as 30 percent disabling.  

In September 1999, the RO received the veteran's notice of 
disagreement with the rating assigned for asthma with a 
history of emphysema in which he argued that a 60 percent 
rating should be assigned for the disorder, effective July 2, 
1991.
In January 2000, the veteran perfected an appeal to the Board 
as to the denial of a rating higher than 30 percent for 
asthma effective July 2, 1991.

In a June 20, 2000 rating decision, the RO increased the 
evaluation for asthma with history of emphysema to 60 percent 
disabling effective October 7, 1996, the date of amendments 
made to the rating criteria for evaluating respiratory 
disorders.  In a rating decision dated June 23, 2000, the RO 
discontinued the separate 30 percent rating that had been 
assigned for supraventricular tachycardia and rated the 
tachycardia together with asthma with emphysema.  A 100 
percent disability rating was assigned for the combined 
disability, denominated as asthma with history of emphysema 
and supraventricular tachycardia, effective January 19, 2000.

Contentions

The Board initially observes that, unlike the situation with 
the sinusitis and allergic rhinitis which has been discussed 
above, the veteran does not contend that the asthma with 
history of pulmonary emphysema should be rated separately 
from the supraventricular tachycardia.  See the September 
2004 hearing transcript, page 8.  

The veteran contends that a 100 percent rating should be 
assigned for asthma with history of emphysema and 
supraventricular tachycardia effective July 2, 1991.  In a 
statement dated in October 2004, he argues that the basis for 
the elevation of the rating to 100 percent was the damage to 
the heart and that the "first indication of damage to the 
heart was a 1992 electrocardiogram showing a dramatic change 
in the heartbeat and noting the development of the condition 
of bradycardia".  
In the alternative, he argued that, "[i]f tachycardia was 
the basis for elevation to 100 [percent] in 2000, then that 
elevation should properly occur when tachycardia was first 
diagnosed", and then he argues for an effective date for the 
100 percent rating in October 1996.

Analysis

A 30 percent rating has been assigned for asthma with history 
of emphysema from July 2, 1991; a 60 percent rating was made 
effective October 7, 1996; a separate rating of 30 percent 
was assigned for supraventricular tachycardia, effective July 
11, 1997; and a 100 percent rating was assigned for the 
combined disability, asthma with history of emphysema and 
supraventricular tachycardia, effective January 19, 2000.  

Since the RO was assigning an initial rating for 
service-connected asthma in implementing the Board's August 
1996 decision granting service connection for asthma, 
Fenderson applies.  

The period from July 1991 to October 7, 1996 (during which a 
30 percent rating was assigned for asthma) was governed by 
the rating criteria for evaluating asthma which were in 
effect prior to the amendments made effective on October 7, 
1996.  Those criteria provided a 30 percent rating for 
moderate bronchial asthma with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) occurring 
several times a year with no clinical findings between 
attacks.  An evaluation of 
60 percent required severe disability with frequent attacks 
of asthma (one or more attacks weekly) marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded.  A 100 
percent rating could be assigned for pronounced bronchial 
asthma with very frequent asthmatic attacks and  with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

The medical evidence in the claims file pertaining to this 
period does not show that the veteran experienced the 
severity and frequency of attacks contemplated by the 
criteria for the 60 percent rating or 100 percent rating 
noted above.  

The veteran complained of shortness of breath when exercising 
on VA examination in September 1992, and the examiner noted 
scattered inspiratory and expiratory wheezes that day on 
examination.  In March 1993 he reported shortness of breath 
and exertional chest tightness with exercise and exposure to 
cold air.  No pathology was identified by the examiner at 
that time.  In October 1993, he reported that sometimes his 
asthma was triggered by exercise.  In December 1993, his 
asthma was noted to be stable, although two weeks later he 
did experience an exacerbation with bronchitis.  

Records from a private clinic dated from 1993 to 1996 show 
that the veteran was seen frequently for various complaints, 
many of which concerned sinusitis, during that period.  
Asthma was not mentioned.

In November 1994, the veteran reported feeling well and that 
his breathing had been good.  In April and July 1995, the 
examiner's assessment was, "Asthma.  Doing well."  The 
reports showed that, although the veteran did experience 
shortness of breath on exertion at times, he was able to 
exercise, including use of a treadmill.  There was no 
evidence of marked dyspnea on exertion between attacks or of 
severe dyspnea on slight exertion.  Moreover, the records did 
not show marked loss of weight or other evidence of severe 
impairment of health as required by the 100 percent rating.  

Overall, the medical records from the period prior to October 
7, 1996 show that the veteran did not report or exhibit 
asthma attacks as frequent as one or more weekly as required 
for the 60 percent rating.  Nor was there demonstrated any of 
the pathology which was required for the assignment of a 100 
percent rating. Accordingly, the Board concludes that a 
rating in excess of 30 percent is not warranted under the old 
rating criteria for evaluating asthma.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).

With regard to the current schedular criteria, the Board 
notes that a 60 percent rating is warranted based upon 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
may be assigned for "high dose" corticosteriods.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).

The medical records show the use of corticosteroids beginning 
in March 1993, when the veteran was prescribed Azmacort.  VA 
records showed continued use of this medication throughout 
1994, and a February 1997 record from the private clinic 
showed that his medication still included Azmacort.  In a 
February 2000 VA examination report, the examiner reviewed 
the medications that the veteran was on at that time and 
noted four corticosteroid medications, although the examiner 
noted that the amounts prescribed were not considered "high 
dose".  Based on this evidence of corticosteroid use, the 
RO, in its June 20, 2000 decision, concluded that 
service-connected asthma should be rated as 60 percent 
disabling, effective from the date of the amendments to the 
rating criteria, October 7, 1996.  The Board agrees that this 
is the appropriate date of entitlement for the award of the 
increased rating of 60 percent based on the use of 
cortisteroids.  

In so concluding, the Board notes that where compensation is 
increased pursuant to a liberalizing law or a liberalizing VA 
issue, the effective date of such increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114.  In this case, the new rating criteria may 
be considered "liberalizing" since they provided a basis 
upon which the veteran's asthma could be rated as 60 percent 
disabling and that basis was not provided under the old 
criteria.  However, VA is prohibited from providing the award 
of increased compensation any earlier than the effective date 
of the amendments to the rating criteria for to do so would 
be to retroactively apply the new regulations.  Such 
retroactive application of the law is prohibited by section 
3.114 of VA regulations as well as by recent decisions of the 
courts and VA General Counsel.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; Kuzma v. Principi, 341 F.3d 1327, 1329 
(Fed. Cir. 2003); VAOPGCPREC 7-2003 
(Nov. 19, 2003).  

The veteran  has contended the effective date for the 100 
percent rating for asthma with history of emphysema and 
supraventricular tachycardia should be July 2, 1991, because 
the "first indication of damage to the heart was a 1992 
electrocardiogram showing a dramatic change in the heartbeat 
and noting the development of the condition of bradycardia".  
The Board does not accept this argument for three reasons.   

First, the claim for service connection for tachycardia was 
not received by the RO until July 11, 1997.  Compensation 
awards for service connection may not be awarded any earlier 
than the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Thus, any compensation for heart 
problems was prohibited by law prior to the date of claim.     

Second, unlike the current rating criteria, the former 
version of the rating criteria, existing prior to October 7, 
1996, did not include any heart pathology.  
See 38 C.F.R. § 4.97, Diagnostic Code 6602, 6603 (1996).  
Thus, prior to that date any heart symptoms could not be 
considered as part of the asthma and/or emphysema.     

Third, not just any heart pathology may be considered in 
assigning a 100 percent rating under the current schedular 
criteria.  The currently assigned 100 percent rating was 
granted based on a specific finding on a February 17, 2000 VA 
echocardiogram of moderate right ventricular enlargement 
which, when the service-connected tachycardia was rated 
together with the asthma with history of emphysema, allowed 
the entire disability to be rated analogously under the 
criteria for evaluating emphysema which provided that right 
ventricular hypertrophy was one criterion for assigning a 100 
percent rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6603.  
Prior to that time, right ventricular enlargement had not 
been clinically demonstrated.

Because the earliest date that moderate right ventricular 
enlargement was shown was the date of the VA echocardiogram 
on February 17, 2000, the Board concludes that that date was 
the proper effective date for the 100 percent "staged" 
rating for the now combined disability of asthma with history 
of emphysema and supraventricular tachycardia.  The RO 
assigned an earlier date, January 19, 2000, because that was 
the date of a hearing before a VA decision review officer 
where the veteran's attorney noted evidence showing heart 
enlargement (although this was left ventricular enlargement, 
not right ventricular enlargement, which is specifically 
required by Diagnostic Code 6603).  Although the assignment 
of the earlier date was incorrect under the law governing 
effective dates, the error favored the veteran.  Cf. Williams 
v. Gober, 10 Vet. App. 447, 452 (1997).  Although its review 
is 
on a de novo basis, the Board believes that in fairness to 
the veteran, and because the difference in dates is only the 
matter of one month, the effective date of the 
100 percent rating will be left undisturbed.  

The Board additionally observes that the current rating 
criteria under Diagnostic Codes 6602 and 6603 also refer to 
other pathology, including severely limited pulmonary 
function, episodes of respiratory failure, and the need for 
outpatient  oxygen therapy [the matter of high dose 
medications has been discussed above]. testing.  However, the 
veteran and his representative have not contended that  
such pathology existed, nor does the medical evidence appear 
to suggest that such clinical pathology was present during 
the period from October 7, 1996, the effective date of the 
current regulations, to January 19, 2000, the effective date 
of the  currently assigned 100 percent rating.      

In summary, for the reasons articulated above, that the 
criteria for an effective date earlier than January 19, 2000 
for the assignment of a 100 percent rating for 
service-connected asthma with history of emphysema and 
supraventricular tachycardia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6603 
(2004).


ORDER

An effective date of October 18, 1996 is granted for service 
connection for allergic rhinitis and for the assignment of a 
10 percent disability rating for allergic rhinitis.  To that 
extent, the appeal is allowed. 

A initial rating in excess of 10 percent for allergic 
rhinitis is denied.

From the effective date for service connection for allergic 
rhinitis, October 18, 1996, forward, allergic rhinitis should 
be assigned a separate rating under Diagnostic Code 6522.  To 
this extent, the appeal is allowed.

An effective date earlier than October 7, 1996 for the 
assignment of a 60 percent rating for service-connected 
asthma with a history of emphysema is denied.

An effective date earlier than January 19, 2000 for the 
assignment of a 100 percent rating for service-connected 
asthma with history of emphysema and supraventricular 
tachycardia is denied.



	                        
____________________________________________
	BARRY F. BOHAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


